In an action pursuant to CPLR article 54 to enforce a foreign judgment of the State of Washington, the judgment debtor appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Lama, J.), dated January 10, 1996, as, upon reargument, adhered to its prior determination which denied her motion to vacate the judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The judgment debtor failed to establish that the foreign judgment by a sister State was procured by fraud or by default in appearance or that the foreign court lacked jurisdiction. Therefore, the Supreme Court properly determined that the foreign judgment was entitled to full faith and credit (see, *720CPLR 5401) and properly denied the judgment debtor’s motion to vacate it. Thompson, J. P., Joy, Altman and Florio, JJ., concur.